 



Exhibit 10.4
DIGENE CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
Each non-employee director of Digene Corporation is entitled to receive:

•   an annual retainer fee of $25,000 and an additional annual retainer of
$10,000 for the Audit Committee Chair, $5,000 for the other Audit Committee
members and $5,000 for the Compensation Committee Chair;   •   a fee of $1,500
for each Board meeting attended in person, and $750 for each in-person Board
meeting attended by conference telephone;   •   a fee of $750 for each
telephonic Board meeting lasting longer than thirty minutes;   •   a fee of
$1,000 for each Audit or Compensation Committee meeting attended in person other
than committee meetings held on the same day as in-person Board meetings;   •  
a fee of $500 for each telephonic Audit or Compensation Committee meeting
lasting longer than thirty minutes;   •   a fee of $500 for each Nominating and
Corporate Governance or Compliance Committee meeting attended in person other
than committee meetings held on the same day as in-person Board meetings;   •  
a fee of $250 for each telephonic Nominating and Corporate Governance or
Compliance Committee meeting lasting longer than thirty minutes;   •   upon
first joining the Board, a grant of options to purchase 10,000 shares of our
common stock, which will become exercisable as to 33%, 33% and 34% of the
underlying shares on the first, second and third anniversaries of the date of
grant and have a term of seven years;   •   upon first joining the Board, an
award of restricted stock units with a fair market value of $90,000 on the date
of such award, which will vest as to 33%, 33% and 34% on each of the first,
second and third anniversaries of the date of grant;   •   an annual grant, to
each non-employee director who will continue to serve as a director after the
annual meeting of our stockholders, of immediately exercisable options to
purchase 5,000 shares of our common stock;   •   an annual award, to each
non-employee director who will continue to serve as a director after the annual
meeting of our stockholders, of restricted stock units with a fair market value
of $45,000 on the date of such award, which will vest on the

 



--------------------------------------------------------------------------------



 



    earlier of the date of the next annual meeting of our stockholders or the
first anniversary of the award date; and   •   reimbursement for all reasonable
travel expenses incurred in connection with Board of Directors’ meetings and
meetings of committees of the Board of Directors.

     2

 